Citation Nr: 0403428	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-00 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily B. Redman, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to May 
1945.  He died in January 2002; the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing it are applicable to the issue 
on appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The appellant contends that the veteran's service-connected 
tuberculosis played a causal role in his death.  In January 
2004, after the claims folder was forwarded to the Board, a 
medical consultant for The American Legion provided a written 
opinion in support of the appellant's claim.  She essentially 
opined that it was as likely as not that the chronic 
complications of the veteran's service-connected pulmonary 
tuberculosis contributed to his demise.  She indicated that 
her opinion was based upon a review of the claims folder and 
"pertinent medical records."

The record also contains a March 2002 VA medical opinion 
against the claim.  However, the report of this opinion 
references evidence that is not in the claims folder.

Although the summary of the veteran's terminal 
hospitalization at a VA facility in January 2002 and a few 
associated records have been associated with the claims 
folder, it appears to the Board that additional pertinent 
records for this period of hospitalization, to include 
records associated with chest X-ray studies, are available. 

Finally, the Board notes that the record does not reflect 
that the RO responded to the appellant's request for 
assistance in obtaining a copy of all of the veteran's 
pertinent  medical records from VA Medical Center in 
Syracuse, New York, records she believes could substantiate 
her claim.

In light of these circumstances, the Board has determined 
that further RO actions are required before the Board 
addresses the merits of this claim.  Accordingly, this case 
is REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C., for the following actions:

1.  The RO should send the appellant a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b), to include a request that the 
appellant submit any pertinent evidence 
in her possession.  

2.  The RO should then undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the appellant, to include the 
complete records of the veteran's 
terminal hospitalization at the VA 
Medical Center in Syracuse, New York.  If 
the RO is unable to obtain any pertinent 
evidence identified by the appellant, it 
should so inform the appellant and her 
representative and request them to submit 
the outstanding evidence.  

3.  The RO should respond appropriately 
to any request from the appellant for a 
copy of records in the claims folder and 
direct her attention to the appropriate 
office if she requests VA records 
maintained at the medical center or at 
another facility.

4.  When all indicated record development 
has been completed, the RO should arrange 
for the claims folder to be reviewed by 
the VA physician who provided the medical 
opinion in March 2002.  She should be 
requested to provided a supplemental 
opinion based upon consideration of all 
pertinent evidence, to include the 
medical opinion submitted in January 2002 
by a consultant for The American Legion.  
In the opinion, the VA physician should 
state whether it is at least as likely as 
not that service-connected tuberculosis 
and/or complications thereof played a 
material causal role in the veteran's 
death.  The physician should provide the 
supporting rationale for the opinion, to 
include a discussion of the opinion 
submitted in January 2004.  If the VA 
physician who provided the opinion in 
March 2002 is unavailable, the RO should 
arrange for another physician with 
appropriate expertise to review the 
claims folder and provide the requested 
opinion. 

5.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the issue on appeal based on 
a de novo review of all pertinent 
evidence and all applicable legal 
criteria.  If any benefit sought on 
appeal is not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the appellant and her 
representative an appropriate opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



